DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicole Kramer on 05/04/2022.
The application has been amended as follows: 
1. (Currently Amended) A delivery device comprising:
a handle;
a sheath distally extending from the handle, the sheath defining a central lumen there- through and having a longitudinally-extending lumen formed within a wall of the sheath;
a capsule distally extending from the sheath, the capsule having a tubular body with an intermediate region having a plurality of ribs and a plurality of slots defined therein, wherein the capsule includes an indented segment defined on the tubular body, the indented segment being disposed radially inward relative to the tubular body; and
a pull wire having a proximal end attached to the handle and a distal end attached to the capsule, wherein the pull wire is tensioned to bend the capsule, and
wherein the pull wire is slidably disposed within the longitudinally-extending lumen of the sheath and along an inner surface of the tubular body of the capsule with a portion of the pull wire crossing over an outer surface of the indented segment; and
wherein the indented segment is disposed proximal to the plurality of ribs and the plurality of slots of the intermediate region of the tubular body of the capsule.

2. (Currently Amended) The delivery device of claim 1, wherein the capsule 

3. (Cancelled). 

4. (Currently Amended) The delivery device of claim 1, wherein the capsule further includes an anchor slot formed through a wall of the tubular body of the capsule, the distal end of the pull wire being attached to the capsule 

6. (Currently Amended) The delivery device of claim 1, wherein the plurality of ribs and the plurality of slots substantially extend in a circumferential direction around a longitudinal axis of the capsule.

11. (Currently Amended) A delivery system for transcatheter delivery of a prosthesis comprising:
a delivery device including: 
a handle;
a sheath distally extending from the handle, the sheath defining a central lumen there-through and having a longitudinally-extending lumen formed within a wall of the sheath;
a capsule distally extending from the sheath, the capsule having a tubular body with an intermediate region having a plurality of ribs and slots defined therein, wherein the capsule includes an indented segment defined on the tubular body, the indented segment being disposed radially inward relative to the tubular body; and
a pull wire having a proximal end attached to the handle and a distal end attached to the capsule, wherein the pull wire is tensioned to bend the capsule and wherein the pull wire is slidably disposed within the longitudinally-extending lumen of the sheath and along an inner surface of the tubular body of the capsule with a portion of the pull wire crossing over an outer surface of the indented segment; and
a prosthesis configured to be disposed within the capsule

13. (Currently Amended) The delivery system of claim 11, wherein the capsule further includes an anchor slot formed through a wall of the tubular body of the capsule, the distal end of the pull wire being attached to the capsule 

17. (Currently Amended) The delivery system of claim 11
an inner shaft slidingly disposed within the central lumen of the sheath, wherein the prosthesis is disposed over a distal portion of the inner shaft.

20. (Currently Amended) A method of delivering and deploying a prosthesis at a treatment site, the method comprising the steps of:
advancing a delivery system through a vasculature to the treatment site, the delivery system comprising a delivery device and a prosthesis, the delivery device including: 
a handle, 
a sheath distally extending from the handle, the sheath defining a central lumen there-through and having a longitudinally-extending lumen formed within a wall of the sheath, 
a capsule distally extending from the sheath, the capsule having a tubular body with an intermediate region having a plurality of ribs and a plurality of slots defined therein, wherein the capsule includes an indented segment defined on the tubular body, the indented segment being disposed radially inward relative to the tubular body, wherein the prosthesis is disposed in the capsule 
a pull wire having a proximal end attached to the handle and a distal end attached to the capsule, wherein the pull wire is slidably disposed within the longitudinally- extending lumen of the sheath and along an inner surface of the tubular body of the capsule with a portion of the pull wire crossing over an outer surface of the indented segment;
tensioning of the pull wire in order to bend the capsule; and
retracting the capsule to deploy the prosthesis to an expanded deployed state at the treatment site.

Allowable Subject Matter
Claims 1, 2, and 4 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the delivery device as recited in the independent claims 1, 11, and 20.
Regarding claim 1, the prior art alone or in combination fails to disclose or make obvious a delivery device comprising a handle, a sheath extending from the handle, a capsule extending from the sheath wherein the capsule comprises a plurality of ribs and slots and an indented segment disposed proximally of the ribs and slots, and is radially inward relative to the tubular body of the capsule, and a pull wire attached to the handle and slidably disposed within the lumen of the sheath and along an inner surface of the capsule, and wherein the pull wire crosses over an outer surface of the indented segment.
Regarding claims 11 and 20, the prior art alone or in combination fails to disclose or make obvious a delivery device comprising a handle, a sheath extending from the handle, a capsule extending from the sheath wherein the capsule comprises a plurality of ribs and slots and an indented segment disposed radially inward relative to the tubular body of the capsule, and a pull wire attached to the handle and slidably disposed within the lumen of the sheath and along an inner surface of the capsule, and wherein the pull wire crosses over an outer surface of the indented segment; the device further comprising a prosthesis disposed within the capsule in a compressed state and configured to deploy to an expanded state.
The closest prior art to all three independent claims above, Cohen (US 4686963), discloses a medical device (inspection instrument with a flexible body) (Examiner’s note: column 1, lines 28 – 54, states wherein the device of Cohen can be used in medical procedures) comprising a handle (control assembly 30), a sheath (shaft 32) with a lumen (lumen of flexible sheath 70, which is within shaft 32 – shown in Fig. 3 and discussed in column 8, lines 8 – 16), a capsule (head 38 and articulating vertebrae assembly) distally extending from the sheath (shaft 32) (column 5, lines 7 – 20), wherein the capsule comprises a plurality of ribs and slots (vertebrae 52 and slots in between each vertebrae, respectively) (column 5, lines 45 – 57, and Fig. 3) and an indented segment (cable terminators 86b/a) (Examiner’s note: the indented segment is best shown on Fig. 3 where the reference number 82b is located on the left hand side, further, at that location an indent within the outer diameter of the head 38 can be seen where the outer diameter of said indent is less than the outer diameter prior to and after the referenced indent); Cohen further teaches a pull wire (control cables 68) wherein the pull wire (control cables 68) are slidably (control cables are tensioned via the actuator and thus slide) within the lumen of the sheath (lumen of flexible sheath 70 of shaft 32) (Fig. 3), and wherein a portion of said pull wire (control cables 68) crosses over an outer surface of the indented segment (Examiner’s note: as shown in Fig. 3, the cables pass over at least a portion of the indent as they are anchored within the indent). However, Cohen fails to disclose or make obvious (i) wherein the indented segment is disposed proximal to the ribs and slots of the capsule (claim 1), and (ii) a prosthesis configured to be compressed by the capsule (claims 11 and 20). With regards to (i) the indented segment of Cohen is distal to the ribs and slots, and it would not have been obvious to move the referenced indented section of Cohen to a location proximal the ribs and slots because the indented section is where the cables terminate which allow for the whole of the distal portion of the shaft to be articulated; therefor moving the indented section and thus the termination point of the cables to a location proximal of the ribs and slots would render the device in operable for its intended use as the shaft would no longer be able to articulate along the vertebrae section because there would no longer be any means to do so. Furthermore, with regards to (ii) it would not have been obvious to incorporate a prosthesis device into the system of Cohen because the shafts of the device are not suited for housing / carrying a prosthetic device nor suited for delivery of said implant; and any modification needed to give the device of Cohen the capability to house the implant would render device in operable for its intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771